DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both the “first tube portion” and the “second tube portion” (see Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 11, Applicant has recited a “water chamber with a shoulder portion, a body...”; however, it is not clear how a chamber can have a shoulder portion. A well-understood definition of a chamber is a “cavity” or “enclosed space” (See https://www.dictionary.com/browse/chamber), so it is not clear how a “void” can have such structure. Also, it is apparent from the Figures that it is the “body” - not the “water chamber” - that is provided with a “shoulder portion”. The “water chamber” is provided as an “enclosed space”/“cavity” within said “body”, so the claim recitation should be reflected to clearly show such structure/structural relationship among each of the water pipe elements.
Also, the claim recitation, in independent claim 1 and 11, doesn’t make it clear if the “first end of the hollow tube” which is coupled to the body to form a second opening, recited early in the claim, is the same element/structure as the later-recited “first tube portion” that extends from the second opening.  
Lastly, regarding independent claims 1 and 11, Applicant recites that that “a first end of the hollow tube is coupled to the body to form a second opening”; however, it is not clear how any portion of a tube can form an opening - while it is possible that such a tube portion could terminate at such an opening along a wall of the body. For purposes of Examination, claim 1, for example, will be interpreted as if it recited the following: 
“A water pipe comprising: 
-a body which encloses a water chamber, said body having a shoulder portion located at an upper portion thereof, terminating in a first opening giving access to the water chamber, said upper portion having a threaded top portion which is configured to be removably coupled to a cap; 
wherein the body further comprises a hollow tube and a percolator disposed within the water chamber; 
wherein the hollow tube has a first tube portion with a first end and a second tube portion with a second end, the first end of the first tube portion being coupled to a second opening in a wall of the body at a bottom portion thereof and extending to the second tube portion, the second tube portion extending downward in a direction substantially perpendicular to the first tube portion and the second end of the second tube portion being coupled to the percolator.”  
 It is suggested that Applicant reword independent claim 1 (and also independent 11) similarly, in order to obviate the above-referenced issues.
Claim Objections
Claim 5 is objected to because of the following informalities: In line 1, “claim 41” should be changed to -- claim 4 --.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 9-11, 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US. Pat. App. Pub. 2017/0361040) in view of Ruiz (US Pat. App. Pub. 2020/0236992).
Regarding independent claim 1, Trzecieski discloses an inventive aromatherapy vaporization device, but gives an overview of prior art aromatherapy water pipes, and teaches that those pipes can have a structure similar to that of the claimed invention. As apparent from Figure 1, an example of said prior art water pipe includes a pipe body (700) (read: water chamber) having an outside surface (wall) (700a); an inhalation aperture (701) (read: first opening) from which a user inhales; and a percolator assembly (703) for being immersed in water and an input port (702). When using such a prior art aromatherapy water pipe, a bowl (not shown) is placed on the input port (702) and the user places smokable material (not shown) within the bowl for it to be combusted by a flame source and caused to smoke. Upon inhalation from the inhalation aperture (701) by the user, the smoke and ambient air (555) flow into the input port (702) and into the water via the percolator assembly (703) for being somewhat purified by the water before being inhaled by the user (see para. [0021]) (corresponding to the claimed “[a] water pipe comprising: a water chamber…a body…with a first opening into the water chamber…a hollow tube and a percolator disclosed within the water chamber”). 
As clearly apparent from Fig. 1A, a portion of a long “hollow tube” connects the percolator assembly (703) with an opening (leading to the input port (702)) along the wall (700a) of the water pipe, said “hollow tube” portion having first and second substantially L-shaped “tube portions” and other structural features which are nearly identical to the claimed structure (see Fig. 1C and para. [0021]). While Trzecieski does not state that the part of the “hollow tube” that passes through the opening is “coupled to” the wall (700a) at said “opening”, it would have been obvious to one of ordinary skill in the art to have attached the pipe to said wall at the opening in order to secure it in place so it doesn’t move during use  (corresponding to the claimed “wherein a first end of the hollow tube is coupled to the body to form a second opening into the water chamber which extends into the first end of the hollow tube, and a second end of the hollow tube is coupled to the percolator, wherein the hollow tube has a first tube portion and a second tube portion, the first tube portion extends from the second opening to the second tube portion, which extends downward to the percolator in a direction substantially perpendicular to the first tube portion”).     
Trzecieski fails to show that, in its Fig 1C example of a prior art aromatherapy water pipe, said water pipe includes a (upper end) “shoulder portion” and a “threaded top portion” associated with the “opening” which is “configured to removably couple to a cap”.  However, Ruiz shows that it is known for the top portion (200) (read: should portion) of a water pipe to include an open top end (204) (read: opening) (read: shoulder portion), said open top end (204) including a threaded portion (203) which will allow for a cap (201) to be placed thereon (see para. [0020] and Fig. 2). Hence, it would have been obvious to one of ordinary skill in the art to have substituted these elements to replace the conventional upper top end of the prior art aromatherapy water pipe of Trzecieski merely as a convenience for the user which would allow for the opening, upon which the mouth is placed during use, to be covered and protected for sanitary reasons while not in use (corresponding to the claimed “water chamber with a should portion...and a threaded top portion…wherein the threaded top portion is configured to removably couple to a cap”).
Regarding claim 4, there is no indication of a “joint” that is provided at the “bend” or “elbow” of the L-shaped “hollow tube” in the prior art aromatherapy water pipe disclosed in Fig. 1C of Trzecieski; however, joints are conventional elements added to tubing pieces to connect the same, and used in a myriad of arts. As such, it would not have been outside of the realm of obviousness for one of ordinary skill to have associated this feature with the “hollow tubing” of the modified Trzecieski /Ruiz water pipe to form the L-shaped connection extending from the percolator assembly (703) to the second opening in the wall body (700a) - as opposed to providing a single tube already shaped in said configuration - based on commercial availability of the tubing materials (corresponding to the claimed “wherein the hollow  tube comprises a joint that is coupled between the first tube portion and the second tube portion, and bends at a 900 angle towards a bottom of the water chamber”).  
Regarding claim 5, as seen in Fig. 2 of Ruiz, its water pipe has a “neck” on which the threaded portion (203) lies. The area just below this “neck” and above the upper portion of the bottle (200) can be considered a “collar”. And, as seen in the Figure, it is clear that this “collar” portion has a diameter that is larger than that of the “neck”. Said “neck” would also be provided on the modified water pipe of Trzecieski/Ruiz (corresponding to the claimed “further comprising a neck that is disposed above the shoulder, the neck having a collar that is disposed below the threaded top portion and has a diameter that is larger than a diameter of the neck”).
Regarding claim 6, a distal end of the “hollow tube” of Trzecieski terminates at an input port (702) which is sized to accept a bowl (not shown). As such, it follows that the “opening” provided in the wall (700a) of the water pipe, through which the “hollow tube” passes, would also be, at least, be sized to receive said bowl stem (corresponding to the claimed “wherein the first tube portion is sized to receive a stem of a bowl through the second opening”).
Regarding claims 9-10, the modified Trzecieski/Ruiz water pipe is silent regarding the specific dimensions of its “threaded top portion” or its “second opening” in terms of diameter size; however, one having ordinary skill in the art would have already known the conventional dimensions of these elements and would have undergone routine experimentation to find optimal sizes therefore. In so doing, said one would have considered and arrived upon the claimed diameter sizes deeming them to be superior or optimal for its intended functions. Note: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (corresponding to the “wherein the threaded top portion has a diameter that is between 0.6 inches to 1.3 inches” recitation of claim 9; and the “wherein the second opening has a dimeter that is between 0.4 inches to 0.8 inches” recitation of claim 10).
Regarding independent claim 11, Trzecieski discloses an inventive aromatherapy vaporization device, but gives an overview of prior art aromatherapy water pipes, and teaches that those pipes can have a structure similar to that of the claimed invention. As apparent from Figure 1, an example of said prior art water pipe includes a pipe body (700) (read: water chamber) having an outside surface (wall) (700a); an inhalation aperture (701) (read: first opening) from which a user inhales; and a percolator assembly (703) for being immersed in water and an input port (702). When using such a prior art aromatherapy water pipe, a bowl (not shown) is placed on the input port (702) and the user places smokable material (not shown) within the bowl for it to be combusted by a flame source and caused to smoke. Upon inhalation from the inhalation aperture (701) by the user, the smoke and ambient air (555) flow into the input port (702) and into the water via the percolator assembly (703) for being somewhat purified by the water before being inhaled by the user (see para. [0021]) (corresponding to the claimed “[a] water pipe smoking system comprising: a water pipe having a water chamber…a body…with a first opening into the water chamber and, disposed within the water chamber, a hollow tube and a percolator”). 
As clearly apparent from Fig. 1A, a portion of a long “hollow tube” connects the percolator assembly (703) with an opening (leading to the input port (702)) along the wall (700a) of the water pipe, said “hollow tube” portion having first and second substantially L-shaped “tube portions” and other structural features which are nearly identical to the claimed structure (see Fig. 1C and para. [0021]). While Trzecieski does not state that the part of the “hollow tube” that passes through the opening is “coupled to” the wall (700a) at said “opening”, it would have been obvious to one of ordinary skill in the art to have attached the pipe to said wall at the opening in order to secure it in place so it doesn’t move during use  (corresponding to the claimed “wherein a first end of the hollow tube is coupled to the body to form a second opening in the water chamber which extends into the first end of the hollow tube, and a second end of the hollow tube is coupled to the percolator…wherein the hollow tube has a first tube portion and a second tube portion, the first tube portion extends from the second opening to the second tube portion and the second tube portion extends downward to the percolator in a direction substantially perpendicular to the first tube portion”).     
A distal end of the “hollow tube” of Trzecieski terminates at an input port (702) which is sized to accept a bowl (not shown). As such, it follows that the “opening” provided in the wall (700a) of the water pipe, through which the “hollow tube” passes, would also be, at least, be sized to receive said bowl stem (corresponding to the claimed “wherein the second opening is configured to removably receive a stem of a bowl”).
Trzecieski fails to show that, in its Fig 1C example of a prior art aromatherapy water pipe, said water pipe includes a (upper end) “shoulder portion” and a “threaded top portion” associated with the “opening” which is “configured to removably couple to a cap”.  However, Ruiz shows that it is known for the top portion (200) (read: should portion) of a water pipe to include an open top end (204) (read: opening) (read: shoulder portion), said open top end (204) including a threaded portion (203) which will allow for a cap (201) to be placed thereon (see para. [0020] and Fig. 2). Hence, it would have been obvious to one of ordinary skill in the art to have substituted these elements to replace the conventional upper top end of the prior art aromatherapy water pipe of Trzecieski merely as a convenience for the user which would allow for the opening, upon which the mouth is placed during use, to be covered and protected for sanitary reasons while not in use (corresponding to the claimed “water chamber with a shoulder portion...and a threaded top portion…a cap that is configured to be removably coupled to the threaded top portion to seal the water chamber when threadedly coupled to the threaded top portion”).
Regarding claim 13, as stated above, the distal end of the “hollow tube” of the Trzecieski/Ruiz water pipe terminates at an input port (702) which is sized to accept a bowl (not shown). However, a “bowl”, itself, as well as its components or attachments (i.e., “bowl chamber”, “shank”, “stem”) have not been positively recited in the claims, i.e. they are not recited as structural limitations of the claimed water pipe. Hence, the limitations of this instant claim fail to add any patentable weight. 
Regarding claim 14, as seen in Fig. 2 of Ruiz, its water pipe has a “neck” on which the threaded portion (203) lies. The area just below this “neck” and above the upper portion of the bottle (200) can be considered a “collar”. And, as seen in the Figure, it is clear that this “collar” portion has a diameter that is larger than that of the “neck”. Said “neck” would also be provided on the modified water pipe of Trzecieski/Ruiz (corresponding to the claimed “wherein the water pipe has a neck that is disposed above the shoulder, the neck having a collar that is disposed below the threaded top portion and has a diameter that is larger than a diameter of the neck”).
Regarding claim 15, there is no indication of a “joint” that is provided at the “bend” or “elbow” of the L-shaped “hollow tube” in the prior art aromatherapy water pipe disclosed in Fig. 1C of Trzecieski; however, joints are conventional elements added to tubing pieces to connect the same, and used in a myriad of arts. As such, it would not have been outside of the realm of obviousness for one of ordinary skill to have associated this feature with the “hollow tubing” of the modified Trzecieski /Ruiz water pipe to form the L-shaped connection extending from the percolator assembly (703) to the second opening in the wall body (700a) - as opposed to providing a single tube already shaped in said configuration - based on commercial availability of the tubing materials (corresponding to the claimed “wherein the hollow tube comprises a joint that is coupled between the first tube portion and the second tube portion, and bends at a 900 angle towards a bottom of the water chamber”).  
Regarding claims 18-19, the modified Trzecieski/Ruiz water pipe is silent regarding the specific dimensions of its “threaded top portion” or its “second opening” in terms of diameter size; however, one having ordinary skill in the art would have already known the conventional dimensions of these elements and would have undergone routine experimentation to find optimal sizes therefore. In so doing, said one would have considered and arrived upon the claimed diameter sizes deeming them to be superior or optimal for its intended functions. Note: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (corresponding to the “wherein the threaded top portion has a diameter that is between 0.6 inches to 1.3 inches” recitation of claim 18; and the “wherein the second opening has a dimeter that is between 0.4 inches to 0.8 inches” recitation of claim 19).
Regarding claim 20, Ruiz discloses that its water pipe may have a grip (212) paced around its exterior (see Fig. 2 and para. [0022]). Hence, it would have been obvious to one of ordinary skill in the art to have provided the same grip member around the modified Trzecieski/Ruiz water pipe merely in order to improve grip-ability, as taught in Ruiz (corresponding to the claimed “further comprises a sleeve that is configured to at least partially cover the water pipe”).
Regarding claim 21, as apparent from Fig. 1C, the prior art aromatherapy water pipe has a circular cross-section, which indicates that its body is cylindrical (see Fig. 1C) (corresponding to the claimed “wherein the body is a cylindrical body”)
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US. Pat. App. Pub. 2017/0361040) in view of Ruiz (US Pat. App. Pub. 2020/0236992), further in view of Galaviz, Jr (US. Pat. App. Pub. 2018/0027872).
Regarding claims 2 and 12, the percolator assembly of the Trzecieski/Ruiz water pipe has a “chamber” portion to which the “hollow tube” is connected; however, while said percolator assembly discloses “holes”, it fails to disclose “arms” associated with/extending from said holes, that fluidly couple the assembly with the interior of the water pipe body (water chamber), as claimed.  However, Galaviz, Jr discloses a water pipe having a percolator (401) which includes holes (405) (read: arms) that extend from the percolator (401) so that air/vapor may bubble efficiently through and into the chamber of the water pipe. Hence, it would have been obvious to one of ordinary skill in the art to have added/incorporated holes (arms) that “extend” from the percolator assembly of Trzecieski/Ruiz in order to appreciate the benefits of a cooler, filtered smoke while using the modified water pipe (corresponding to the claimed “wherein the percolator comprises a chamber from which the second end of the hollow tube opens into; and a plurality of hollow arms that extend away from the percolator, each with an opening that is configured to fluidly couple the chamber with the water chamber”).
Regarding claim 3, the modified Trzecieski/Ruiz//Galaviz Jr water pipe percolator may not show that it has ten holes (“arms”) which extend from the percolator, it would have been obvious to one of ordinary skill in the art to have arrived at said number after undergoing routine experimentation and determining that such number is optimal in achieving superior smoke filtration/cooling benefits (corresponding to the claimed “wherein the plurality of hollow arms comprises ten arms”).
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US. Pat. App. Pub. 2017/0361040) in view of Ruiz (US Pat. App. Pub. 2020/0236992), further in view of Delgado et al (US. Pat. App. Pub. 2020/0367552).
Regarding claims 7 and 16, the modified Trzecieski/Ruiz water pipe does not show a water pipe body, “hollow tube”, and percolator assembly which forms an “integrated unit”; however, Delgado et al discloses a water pipe with a percolation chamber (618), water pipe base (602), and standpipe (616) which may all be bonded/fused, or otherwise formed as a unitary structure (see para. [0042]). This disclosure would have motivated one having ordinary skill in the art to have integrated the percolator assembly/water pipe wall parts of the Trzecieski/Ruiz water pipe as shown in Delgado in order to minimize the parts that can come dislodged during use or over time (corresponding to the claimed “wherein the water chamber the hollow tube, and the percolator form an integrated unit”).
Regarding claims 8 and 17, Delgado et al also discloses that its water pipe (202), in general, may be fabricated from glass (see para. [0018]. Hence, it would have been obvious to one of ordinary skill in the art to have fabricated the elements thereof from the same glass material, resulting in the entirety of the “integrated unit” being fabricated of glass, which is an efficient use of the material (corresponding to the claimed “wherein the integrated unit is made out of glass”).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747